
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.20


FIRST AMENDMENT TO
FOREST OIL CORPORATION
EXECUTIVE DEFERRED COMPENSATION PLAN

        WHEREAS, Forest Oil Corporation (the "Company") has heretofore adopted
the Forest Oil Corporation Executive Deferred Compensation Plan (the "Plan");
and

        WHEREAS, the Company desires to amend the Plan with respect to certain
new claims procedures rules based upon regulations issued by the Department of
Labor; and

        WHEREAS, the Company also desires to amend the Plan in certain other
respects;

        NOW, THEREFORE, the Plan shall be amended as follows:

        I.    Effective as of August 1, 2001:

        1.    The references to "Deferred Compensation Contributions" in
Sections 3.1(a) and 3.1(b) of the Plan shall be deleted and references to
"Before-Tax Contributions" shall be substituted therefor.

        2.    The reference to "Company Matching Contributions" in
Section 3.2(b) of the Plan shall be deleted and reference to "Employer Matching
Contributions" shall be substituted therefor.

        3.    The references to "Company Profit-Sharing Contributions" in
Section 3.2(b) of the Plan shall be deleted and references to "Employer
Discretionary Contributions" shall be substituted therefor.

        II.    Effective as of January 1, 2002:

        1.    The following new Section 1.1(8A) shall be added immediately
following Section 1.1(8) of the Plan:

"(8A) Discretionary Contribution Percentage: For each Plan Year and with respect
to each Member, the percentage obtained by dividing (i) the Employer
Discretionary Contribution, if any, allocated to such Member's Employer
Contribution Account under the Retirement Savings Plan for such Plan Year by
(ii) the amount of such Member's "Compensation" (as such term is defined in the
Retirement Savings Plan) that was considered under the Retirement Savings Plan
to determine such allocation for such Plan Year."

        2.    Section 1.1(11) of the Plan shall be deleted and the following
shall be substituted therefor:

        "(11) Intentionally Omitted."

        3.    The first sentence of Section 3.2(b) of the Plan shall be deleted
and the following shall be substituted therefor:

"As of the last day of each Plan Year, the Company shall credit a Member's
Account with an amount equal to the difference, if any, between (i) the
Discretionary Contribution Percentage applicable to such Member for such Plan
Year multiplied by such Member's Compensation for such Plan Year, and (ii) the
Employer Discretionary Contribution allocated to such Member's Employer
Contribution Account under the Retirement Savings Plan for such Plan Year."

        4.    Section 3.2(c) of the Plan shall be deleted and the following
shall be substituted therefor:

"(c) As of any date selected by the Committee, the Company may credit a Member's
Account with such amount, if any, as the Committee shall determine in its sole
discretion. Such credits may be made on behalf of some Members but not others,
and such credits may vary in amount among individual Members."

--------------------------------------------------------------------------------

        5.    Section 6.3 of the Plan shall be deleted and the following shall
be substituted therefor:

        "6.3 Claims Review.

        (a)    Definitions.    For purposes of this Section, the following
terms, when capitalized, will be defined as follows:

        (1)    Act:    The Employee Retirement Income Security Act of 1974, as
amended.

        (2)    Adverse Benefit Determination:    Any denial, reduction or
termination of or failure to provide or make payment (in whole or in part) for a
Plan benefit, including any denial, reduction, termination or failure to provide
or make payment that is based on a determination of a Claimant's eligibility to
participate in the Plan. Further, any invalidation of a claim for failure to
comply with the claim submission procedure will be treated as an Adverse Benefit
Determination.

        (3)    Benefits Administrator:    The Company's Benefits Supervisor, or
such other person or office to whom the Committee has delegated day-to-day Plan
administration responsibilities and who, pursuant to such delegation, processes
Plan benefit claims in the ordinary course.

        (4)    Claimant:    A Member or beneficiary or an authorized
representative of such Member or beneficiary who has filed or desires to file a
claim for a Plan benefit.

        (b)    Filing of Benefit Claim.    To file a benefit claim under the
Plan, a Claimant must obtain from the Benefits Administrator the information and
benefit election forms, if any, provided for in the Plan and otherwise follow
the procedures established from time to time by the Committee or the Benefits
Administrator for claiming Plan benefits. If, after reviewing the information so
provided, the Claimant needs additional information regarding his Plan benefits,
he may obtain such information by submitting a written request to the Benefits
Administrator describing the additional information needed. A Claimant may only
request a Plan benefit by fully completing and submitting to the Benefits
Administrator the benefit election forms, if any, provided for in the Plan and
otherwise following the procedures established from time to time by the
Committee or the Benefits Administrator for claiming Plan benefits.

        (c)    Processing of Benefit Claim.    Upon receipt of a fully completed
benefit claim from a Claimant, the Benefits Administrator shall determine if the
Claimant's right to the requested benefit, payable at the time or times and in
the form requested, is clear and, if so, shall process such benefit claim
without resort to the Committee. If the Benefits Administrator determines that
the Claimant's right to the requested benefit, payable at the time or times and
in the form requested, is not clear, it shall refer the benefit claim to the
Committee for review and determination, which referral shall include:

        (1)  All materials submitted to the Benefits Administrator by the
Claimant in connection with the claim;

        (2)  A written description of why the Benefits Administrator was of the
view that the Claimant's right to the benefit, payable at the time or times and
in the form requested, was not clear;

        (3)  A description of all Plan provisions pertaining to the benefit
claim;

        (4)  Where appropriate, a summary as to whether such Plan provisions
have in the past been consistently applied with respect to other similarly
situated Claimants; and

        (5)  Such other information as may be helpful or relevant to the
Committee in its consideration of the claim.

2

--------------------------------------------------------------------------------




If the Claimant's claim is referred to the Committee, the Claimant may examine
any relevant document relating to his claim and may submit written comments or
other information to the Committee to supplement his benefit claim. Within
ninety days of receipt of a fully completed benefit claim form from a Claimant
that has been referred to the Committee by the Benefits Administrator (or such
longer period as may be necessary due to unusual circumstances or to enable the
Claimant to submit comments, but in any event not later than will permit the
Committee sufficient time to fully and fairly consider the claim and make a
determination within the time frame provided in Paragraph (d) below), the
Committee shall consider the referral regarding the claim of the Claimant and
make a decision as to whether it is to be approved, modified or denied. If the
claim is approved, the Committee shall direct the Benefits Administrator to
process the approved claim as soon as administratively practicable.

        (d)    Notification of Adverse Benefit Determination.    In any case of
an Adverse Benefit Determination of a claim for a Plan benefit, the Committee
shall furnish written notice to the affected Claimant within a reasonable period
of time but not later than ninety days after receipt of such claim for Plan
benefits (or within 180 days if special circumstances necessitate an extension
of the ninety-day period and the Claimant is informed of such extension in
writing within the ninety-day period and is provided with an extension notice
consisting of an explanation of the special circumstances requiring the
extension of time and the date by which the benefit determination will be
rendered). Any notice that denies a benefit claim of a Claimant in whole or in
part shall, in a manner calculated to be understood by the Claimant:

        (1)  State the specific reason or reasons for the Adverse Benefit
Determination;

        (2)  Provide specific reference to pertinent Plan provisions on which
the Adverse Benefit Determination is based;

        (3)  Describe any additional material or information necessary for the
Claimant to perfect the claim and explain why such material or information is
necessary; and

        (4)  Describe the Plan's review procedures and the time limits
applicable to such procedures, including a statement of the Claimant's right to
bring a civil action under section 502(a) of the Act following an Adverse
Benefit Determination on review.

        (e)    Review of Adverse Benefit Determination.    A Claimant has the
right to have an Adverse Benefit Determination reviewed in accordance with the
following claims review procedure:

        (1)  The Claimant must submit a written request for such review to the
Committee not later than 60 days following receipt by the Claimant of the
Adverse Benefit Determination notification;

        (2)  The Claimant shall have the opportunity to submit written comments,
documents, records, and other information relating to the claim for benefits to
the Committee;

        (3)  The Claimant shall have the right to have all comments, documents,
records, and other information relating to the claim for benefits that have been
submitted by the Claimant considered on review without regard to whether such
comments, documents, records or information were considered in the initial
benefit determination; and

        (4)  The Claimant shall have reasonable access to, and copies of, all
documents, records, and other information relevant to the claim for benefits
free of charge upon request, including (a) documents, records or other
information relied upon for the benefit determination, (b) documents, records or
other information submitted, considered or generated without regard to whether
such documents, records or other information were relied upon in making the
benefit determination, and (c) documents, records or other information that
demonstrates compliance with the standard claims procedure.

3

--------------------------------------------------------------------------------




The decision on review by the Committee will be binding and conclusive upon all
persons, and the Claimant shall neither be required nor be permitted to pursue
further appeals to the Committee.

        (f)    Notification of Benefit Determination on Review.    Notice of the
Committee's final benefit determination regarding an Adverse Benefit
Determination will be furnished in writing or electronically to the Claimant
after a full and fair review. Notice of an Adverse Benefit Determination upon
review will:

        (1)  State the specific reason or reasons for the Adverse Benefit
Determination;

        (2)  Provide specific reference to pertinent Plan provisions on which
the Adverse Benefit Determination is based;

        (3)  State that the Claimant is entitled to receive, upon request and
free of charge, reasonable access to, and copies of, all documents, records, and
other information relevant to the Claimant's claim for benefits including
(a) documents, records or other information relied upon for the benefit
determination, (b) documents, records or other information submitted, considered
or generated without regard to whether such documents, records or other
information were relied upon in making the benefit determination, and
(c) documents, records or other information that demonstrates compliance with
the standard claims procedure; and

        (4)  Describe the Claimant's right to bring an action under
section 502(a) of the Act.

The Committee shall notify a Claimant of its determination on review with
respect to the Adverse Benefit Determination of the Claimant within a reasonable
period of time but not later than sixty days after the receipt of the Claimant's
request for review unless the Committee determines that special circumstances
require an extension of time for processing the review of the Adverse Benefit
Determination. If the Committee determines that such extension of time is
required, written notice of the extension (which shall indicate the special
circumstances requiring the extension and the date by which the Committee
expects to render the determination on review) shall be furnished to the
Claimant prior to the termination of the initial sixty-day review period. In no
event shall such extension exceed a period of sixty days from the end of the
initial sixty-day review period. In the event such extension is due to the
Claimant's failure to submit necessary information, the period for making the
determination on a review will be tolled from the date on which the notification
of the extension is sent to the Claimant until the date on which the Claimant
responds to the request for additional information.

        (g)    Exhaustion of Administrative Remedies.    Completion of the
claims procedures described in this Section will be a condition precedent to the
commencement of any legal or equitable action in connection with a claim for
benefits under the Plan by a Claimant or by any other person or entity claiming
rights individually or through a Claimant; provided, however, that the Committee
may, in its sole discretion, waive compliance with such claims procedures as a
condition precedent to any such action.

        (h)    Payment of Benefits.    If the Benefits Administrator or
Committee determines that a Claimant is entitled to a benefit hereunder, payment
of such benefit will be made to such Claimant (or commence, as applicable) as
soon as administratively practicable after the date the Benefits Administrator
or Committee determines that such Claimant is entitled to such benefit or on
such other date as may be established pursuant to the Plan provisions.

        (i)    Authorized Representatives.    An authorized representative may
act on behalf of a Claimant in pursuing a benefit claim or an appeal of an
Adverse Benefit Determination. An individual or entity will only be determined
to be a Claimant's authorized representative for such purposes if the Claimant
has provided the Committee with a written statement identifying such individual
or entity as his authorized representative and describing the scope of the
authority of

4

--------------------------------------------------------------------------------




such authorized representative. In the event a Claimant identifies an individual
or entity as his authorized representative in writing to the Committee but fails
to describe the scope of the authority of such authorized representative, the
Committee shall assume that such authorized representative has full powers to
act with respect to all matters pertaining to the Claimant's benefit claim under
the Plan or appeal of an Adverse Benefit Determination with respect to such
benefit claim."

        III.  Effective as of January 1, 2003, Section 3.2(a) of the Plan shall
be deleted and the following shall be substituted therefor:

        "(a) As of the last day of each calendar month, the Company shall credit
a Member's Account with an amount which equals a specified percentage (the
"Match Percentage") of the Compensation deferrals made by such Member pursuant
to Sections 3.1(a) and 3.1(b) during such month that are not in excess of a
specified percentage (the "Compensation Percentage") of such Member's
Compensation for such month. For purposes of the preceding sentence, the Match
Percentage and the Compensation Percentage for a particular month shall be
determined based on the formula used for determining the amount of Employer
Matching Contributions under the Retirement Savings Plan for such month. For
example, if the Retirement Savings Plan provides that the Employer Matching
Contributions for a month shall equal 100% of the Before-Tax Contributions that
were made by a participant during such month that were not in excess of 6% of
such participant's compensation for such month, then the Match Percentage for
such month shall equal 100%, and the Compensation Percentage for such month
shall equal 6%."

        IV.  As amended hereby, the Plan is specifically ratified and
reaffirmed.

        IN WITNESS WHEREOF, the undersigned has caused these presents to be
executed this 13 day of November, 2002.


 
 
FOREST OIL CORPORATION
 
 
By:
 
/s/  NEWTON W. WILSON III      

--------------------------------------------------------------------------------

Newton W. Wilson III
Senior Vice President—
Legal Affairs & Secretary

5

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.20

